DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant's election of Group I and species, claims 1,4, 6-7,13-15,20-21,27,33-34,46,50-51 and 61, without traverse in their reply dated 8/11/2021 is acknowledged. Claims 2, 3, 9-11, 16-19, 22-26, 28-32, 35-45, 47-49, 53-60, and 62-93 were cancelled. Claims 5,8,12 and 52 were withdrawn. Claims 1,4, 6-7,13-15,20-21,27,33-34,46,50-51 and 61 are pending and considered on the merits below. 

Information Disclosure Statement
The Information Disclosure Statements filed on 11/7/2018, 04/10/2019, 08/26/2020, 12/30/2020, and 08/11/2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered. An initialed copy of the Form 1449 is enclosed herewith.

Specification
The use of the terms ALEXA FLOUR® (page 37) and SPIRITTM (page 56), which are a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the 
The disclosure is objected to because it contains references to claim 1 (page 43, lines 3 and 17).  The applicant is reminded that in U.S. patent practice, patent claims are interpreted in light of specification, and therefore, specification constructed by referencing the claims is improper.  Further, as content of any of the claims is not certain until after that claims has been allowed, said uncertainty leaves the specification indefinite.  The portions of the specification containing claim numbers should be edited to include the required text from the original claims and to remove the references to any claim numbers.  Appropriate correction is required. The applicant is reminded that no new matter should be added. 

Claim Objections
Regarding claim 51, where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (MPEP 2173.05(s))

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4, 14, 15, 27, 33, 50, and 61, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiVittorio et al. (Org. Biomol. Chem., 2006, 4, 1966–1976, provided on the IDS on 11/7/2018).
Regarding claims 1, 4, 14, 15, 33, and 61, DiVittorio describes a compound having the following structure (I) 

    PNG
    media_image1.png
    161
    386
    media_image1.png
    Greyscale

or a stereoisomer, salt or tautomer thereof, wherein: M is, at each occurrence, independently a moiety comprising two or more carbon- carbon double bonds and at least one degree of conjugation; L1 is at each occurrence, independently either: i) an optional alkylene, alkenylene, alkynylene, heteroalkylene, heteroalkenylene or heteroalkynylene linker; or ii) a linker comprising a functional group capable of formation by reaction of two complementary reactive groups; L2, L3, L4 and L5 are, at each occurrence, independently optional alkylene, alkenylene, alkynylene, heteroalkylene, heteroalkenylene or heteroalkynylene linkers; R1 is, at each occurrence, independently a natural or unnatural amino acid side chain; R2 and R3 are each 
	Regarding claim 27, DiVittorio describes that R2 is -NH2 (scheme 5 “9b”).
Regarding claim 50, DiVittorio describes that M, at each occurrence, independently has one of the following structures: ( 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 Scheme 3)

Claim(s) 1, 4, 6, 13, 14, 15, 27, 33, 34, 46, and 61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piccariello et al. (US 2002/0099013 A1, provided on IDS on 8/26/2020).
claims 1, 4, 14, 15, 33, 46, and 61, Piccariello describes a compound having the following structure (I) 

    PNG
    media_image1.png
    161
    386
    media_image1.png
    Greyscale

or a stereoisomer, salt or tautomer thereof, wherein: M is, at each occurrence, independently a moiety comprising two or more carbon- carbon double bonds and at least one degree of conjugation; L1 is at each occurrence, independently either: i) an optional alkylene, alkenylene, alkynylene, heteroalkylene, heteroalkenylene or heteroalkynylene linker; or ii) a linker comprising a functional group capable of formation by reaction of two complementary reactive groups; L2, L3, L4 and L5 are, at each occurrence, independently optional alkylene, alkenylene, alkynylene, heteroalkylene, heteroalkenylene or heteroalkynylene linkers; R1 is, at each occurrence, independently a natural or unnatural amino acid side chain; R2 and R3 are each independently H, -OH, -SH, -NH2, -CO2H, alkyl, alkylether, alkoxy, heteroalkyl, alkylaminyl, alkylcarbonyl, alkyloxycarbonyl, Q, a linker comprising a covalent bond to Q, a linker comprising a covalent bond to a targeting moiety, a linker comprising a covalent bond to an analyte molecule, a linker comprising a covalent bond to a solid support, a linker comprising a covalent bond to a solid support residue or a linker comprising a covalent bond to a further compound of structure (I), wherein the alkyl, alkylether, alkylaminyl, alkylcarbonyl and alkyloxycarbonyl are optionally substituted with hydroxyl, amino, sulfhydryl, phosphate, thiophosphate, phosphoalkyl, thiophosphoalkyl, phosphoalkylether or thiophosphoalkylether, or combinations thereof, Q is, at each occurrence, independently a moiety comprising a reactive 
Regarding claim 6, Piccariello describes that R1, L4, and m are selected such that structure has an amino acid sequence capable of forming an alpha-helix or beta-sheet secondary structure ([0036]).
Regarding claim 13, Piccariello describes that at least one occurrence of L4 or L5, or both, has the following structure: 
    PNG
    media_image3.png
    74
    193
    media_image3.png
    Greyscale
(figure 3 “R=Side chain of amino acid or peptide”)
	Regarding claim 27, Piccariello describes that R2 is -NH2 (figure 1).
	Regarding claim 34, Piccariello describes that one of R2 or R3 is a linker comprising a covalent bond to an analyte molecule, wherein the analyte molecule is a nucleic acid or a polymer thereof, amino acid or a polymer thereof, an enzyme, receptor, receptor ligand, antibody, glycoprotein, aptamer, prion or a linker comprising a covalent bond to a polymeric bead or non-polymeric bead (figure 3 “R=Side chain of amino acid or peptide”).

Allowable Subject Matter
Claims 7, 20, 21, and 51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

None of the prior art discovered describes all the limitations alone or in combination, thus the prior art fails to teach or suggest all the limitations of claims 7, 20, 21, or 51.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831. The examiner can normally be reached M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/EMILY R. BERKELEY/
Examiner
Art Unit 1797




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797